NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                               901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                               CORPUS CHRISTI, TEXAS 78401
                                                                               361-888-0416 (TEL)
JUSTICES
                                                                               361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                               HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                               ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                           100 E. CANO, 5TH FLOOR
                                                                               EDINBURG, TEXAS 78539
                                                                               956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER              Thirteenth District of Texas                 956-318-2403 (FAX)

                                                                               www.txcourts.gov/13thcoa

                                             June 8, 2015

      Hon. J. Arnold Aguilar                         Hon. Ricardo Pumarejo Jr.
      Attorney at Law                                Kittleman, Thomas & Gonzalez, PLLC
      990 Marine Drive                               4900-B N. 10th Street
      Brownsville, TX 78520                          McAllen, TX 78504
      * DELIVERED VIA E-MAIL *                       * DELIVERED VIA E-MAIL *

      Hon. Ricardo J. Navarro
      Attorney at Law
      701 E. Harrison, Suite 100
      Harlingen, TX 78550
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00121-CV
      Tr.Ct.No. C-1629-13-G
      Style:    City of Hidalgo & City of Alton v. Yolanda L. Ruiz, Individually; et al


             Appellant’s motion for extension of time to file brief [City of Alton] in the above
      cause was this day GRANTED by this Court. The time has been extended to Monday,
      July 13, 2015.

                                                Very truly yours,



                                                Cecile Foy Gsanger, Clerk

      CFG:ch